Citation Nr: 1428600	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  09-23 092A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a heart disability other than hypertension, claimed as residuals of a heart attack or ischemic heart disease (IHD).

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for left ear hearing loss disability.

4.  Entitlement to service connection for myelodysplasia syndrome (MDS), to include leukemia.

5.  Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from August 1968 to December 1992, when he retired with more than 20 years of active service.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran submitted his first substantive appeal in 2009.  By a rating decision issued in May 2010, service connection for hypertension was granted, but service connection for a heart disability claimed as a heart attack remained denied.  The Board remanded the appeal in October 2012.  By a rating decision issued in July 2013, service connection for posttraumatic stress disorder (PTSD) was granted.  The claims on appeal are more accurately stated as listed on the title page of this decision.  
 
The Veteran testified before the undersigned from Columbia, South Carolina via Videoconference Hearing in March 2014.  The transcript of that hearing is associated with the electronic record before the Board.  

An electronic (Virtual VA) file contains a portion of the evidence relevant to this appeal.  Accordingly, any future consideration of a claim relating to the Veteran should include review of this electronic record.

The appeal for service connection for left ear hearing loss disability is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The service treatment records are devoid of evidence that the Veteran incurred a heart attack during service, and no post-service medical provider or examiner has assigned a diagnosis of, or noted a history of, residuals of a myocardial infarction, or of IHD.

2.  No diagnosis of migraines was assigned in service, and a complaint of headaches at service separation was attributed to defective visual acuity; no diagnosis of migraine headaches or other headache disorder has been assigned post-service. 

3.  The medical evidence establishes that treatment in service which the Veteran believes was a symptom of MDS was related to an ulcer (for which service connection has been granted), and there is no evidence of any type other than the Veteran's lay statements to support a finding that MDS diagnosed more than a decade after the Veteran's service discharge is linked to the Veteran's service or any incident thereof. 

4.  At his March 2014 videoconference hearing before the Board, the Veteran requested withdrawal of his claim for service connection for an acquired psychiatric disorder other than PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a heart disability other than hypertension, claimed as residuals of a myocardial infarction or as IHD, are not met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(e) (2013).
2.  The criteria for service connection for migraine headaches are not met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(e) (2013).

3.  The criteria for service connection for leukemia or MDS are not met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(e) (2013).

4.  The criteria for withdrawal of the Veteran's Substantive Appeal for an acquired psychiatric disorder other than PTSD have been met.  38 U.S.C.A. §§ 5103(a), 5103A, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Veteran was notified of each of the required elements for service connection for the various claims by notices issued in November 2007, July 2008, June 2009, and October 2011.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because the appellant had a meaningful opportunity to participate effectively in the processing of the claim, including through his testimony before the Board in March 2014.  The record does not show prejudice to the appellant, and the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board also finds that the duty-to-assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained and VA has notified the appellant of any evidence that could not be obtained.  Service medical records and service personnel records are associated with the claims files.  The Veteran's VA clinical records are associated with the claims files. The Veteran has submitted identified private treatment records and private medical opinion.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran has been afforded VA examinations as to the claimed heart attack or IHD.  Since the Veteran has withdrawn the appeal for service connection for an acquired psychiatric disability other than PTSD, no examination is required as to that claim.

A VA examination is not necessary to determine whether migraine or other headache disability or leukemia or MDS was incurred in service.  The Veteran was not treated for a headache disability, leukemia, or myelodysplasia in service; although the Veteran was treated for anemia in service, the in-service and post-service records establish that the Veteran's anemia during service was attributed to bleeding due to ulcer disability for which service connection has been granted.  The post-service medical evidence establishes that current myelodysplasia had its onset approximately 15 years after the Veteran's service discharge, and does not link that disorder to his service.  Although the Veteran has testified that he believes current myelodyspasia was diagnosed in service, the Veteran's lay theory does not require that examination be conducted, as the Veteran has provided no basis for his belief, and the service treatment records do not show the diagnosis.  Thus, no criterion which requires VA to provide additional medical examination has been met.  See 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board has reviewed the Veteran's physical claims files, including microfiche, and the Veteran's virtual (electronic) records.

The requested hearing before the Board has been conducted, completing the action directed on Remand.  Stegall v. West, 11 Vet. App. 268 (1998).  The hearing transcript reflects that the Veteran's attention was directed to the evidence needed to substantiate the claims.  The Veteran does not assert that VA failed to comply with the duty to advise him at the hearing as to missing evidence which might substantiate the claims.  38 C.F.R. § 3.103(c)(2).  He has not identified any defect in the conduct of the videoconference hearing before the Board.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

All duties to the appellant have been met, and adjudication of the claim on the merits may proceed. 

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303, 3.307, 3.309.  To establish service connection for a current disability, a Veteran must show: the existence of a present disability; in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service (nexus requirement).  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Evidence of continuity of symptomatology of a disability from the time of service to the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  This method of establishing service connection is limited to disorders defined by VA as chronic.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic disabilities, including hearing loss disability, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013). 

A Veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain herbicide agents, if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (upholding VA's interpretation that service in Vietnam requires that a Veteran have set foot on land in Vietnam).  

The list of disorders which may be presumed to result from herbicide exposure does not include myocardial infarction, migraine headaches, hearing loss disability, or myelodysplasia.  Diseases associated with herbicide exposure for purposes of a presumption of service connection include IHD, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, respiratory cancers, and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See 78 Fed. Reg. 54,763-54,766 (September 6, 2013).  

Although the Veteran contends that he has leukemia and IHD, which may be presumed service-connected in a Veteran who was exposed to herbicides, there is no medical diagnosis of either disorder.  The disorders for which the Veteran seeks service connection on the basis of exposure to herbicides are either not on the list of disorders which may be presumed service-connected, or, no medical diagnosis of the claimed disorder has been assigned.  Thus, it is not necessary at this time to determine whether the Veteran did set foot in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  

If a Veteran is not entitled to presumptive service connection for a disease claimed as secondary to herbicide exposure, VA must also consider the claim on a direct service-connection basis.  When a disease is first diagnosed after service, but not within the applicable presumptive period, service connection may nonetheless be established by evidence demonstrating that the disease was in fact incurred in service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Therefore, the decision below addresses each claim on the basis of direct service connection, even if the Veteran contends that a presumption of service connection applies.

1.  Claim for service connection for a cardiac disability other than hypertension

The Veteran testified that he was treated for "a mild heart attack" in 1991 at a private hospital located in Orangeburg.  The Veteran's service treatment records include 1988 records of private 1988 treatment at Orangeburg, but include no diagnosis by any provider of myocardial infarction, or other heart disorder, with the exception of hypertension.  As noted in the Introduction above, service connection has been granted for hypertension.  

Service treatment records from 1968 to 1988 reflect that the Veteran was treated for ulcer disease on several occasions, but are devoid of any reference to possible myocardial infarction.  The Veteran complained of chest pain in 1979.  A diagnosis of bronchitis was assigned.  An EKG performed in connection with a September 1983 evaluation disclosed no abnormality.  Records of his emergency treatment at Orangeburg Regional Hospital (ORH) in October 1988 for gastrointestinal (GI) bleeding reflect no diagnosis of, or treatment for, or reference to, a heart disorder or a myocardial infarction.  

Service treatment records dated after the Veteran's October 1988 ORH emergency admission through the Veteran's service discharge in December 1992 reveal that the Veteran was treated in service for chronic dyspepsia (epigastric discomfort) and chronic urologic complaints, but not for a myocardial infarction, heart attack, or any heart disorder other than hypertension.  The service treatment records include no reference to any private treatment in 1991.

The Veteran testified that, if his records were complete, they would show treatment for a heart attack at ORH in 1991.  If the Veteran required private treatment for a heart attack or suspected heart attack in 1991, it would be expected that the Veteran would require follow-up treatment prior to his service discharge in December 1992, or that the records would reference the private treatment.  Service treatment records include a February 1992 request for the Veteran to be afforded specialty GI consultation.  The referral noted the Veteran's history of "massive GI bleed" in October 1988, with recurrent GI upset, but included no notation that the Veteran had a myocardial infarction in 1991.  

There are no notations in 1991 or 1992 that Veteran reported that he had a history of heart attack or suspected heart attack.  If the Veteran sustained a heart attack in 1991, it would be expected that he would report this during medical treatment in 1991 or 1992, even if records from such 1991 treatment were lost.  

At his October 1992 separation examination, a diagnosis of hypertension was assigned, but no diagnosis of or history of myocardial infarction was noted on physical examination or medical history in October 1992.  The Veteran denied "heart trouble" on the history he completed.  There is no notation of a history of a "heart attack" in the medical history completed by a clinician.  The fact that there is no notation that the Veteran had been treated for a heart attack is persuasive evidence that the Veteran was not treated for a heart attack or suspected heart attack in service.  

The Veteran testified that he had another "heart attack" following service.  In March 2004, the Veteran complained of chest pain.  Cardiac catheterization disclosed nonobstructive two-vessel coronary artery disease and normal left ventricular function.  In March 2011, the Veteran had nuclear stress testing.  The results were considered "borderline."  The private clinical records of the cardiac evaluations do not state that a prior myocardial infarction was identified.

VA medical records reflect that the Veteran continues to require medications for hypertension and hyperlipidemia, but there is no notation that the Veteran has been treated for a heart attack or residuals of a heart attack.  

The Veteran submitted March 2012 private treatment notes and a July 2013 medical statement from GBN, MD.  Neither the treatment notes nor the medical statement reference a diagnosis of past heart attack or a history of or current diagnosis of IHD, although numerous diagnoses are noted.  This evidence is probative and persuasive evidence against the claim, since the Veteran's treating private physician has not assigned a diagnosis of heart attack or IHD.  

The Board notes that no provider has identified any impairment or disability that the Veteran has as result of the October 1992 in-service laboratory finding of high cholesterol.  In the absence of specific symptoms of or impairment resulting from the laboratory finding of hyperlipidemia, there is no disability for which service connection may be granted on the basis of diagnosed hyperlipidemia.  See 38 C.F.R. §§ 4.1, 4.10; 61 Fed. Reg. 20,440-20,445 (May 7, 1996) (stating that diagnoses such as hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities, and are not appropriate entities for the rating schedule).

After careful consideration of all assembled data, including the Veteran's testimony, there is not an approximate balance of positive and negative evidence.  Evidence on an issue is in "approximate balance" when the evidence for and against a finding on that issue is "almost exactly or nearly equal" or "too close to call."  38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364-65 (Fed.Cir. 2001).  By requiring only an "approximate balance of positive and negative evidence" to prove any issue material to a claim for veterans benefits, 38 U.S.C.A. § 5107(b), the nation, "in recognition of our debt to our veterans," has "taken upon itself the risk of error" in awarding such benefits.  Id. (citing Santosky v. Kramer, 102 S.Ct. 1388 (1982).  
However, the evidence here is not in approximate balance.  The Veteran was treated for blood loss associated with GI disorders in service, and for myelodysplasia, manifested by anemia, following service.  To the extent that the Veteran may allege that he incurred a heart attack, the Board finds that he is competent to report about specific symptoms (anemia) or that he was treated for blood loss.  Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465 (1994) (Veteran is competent to report symptoms because that requires only personal knowledge, not medical expertise, as it comes to him through his senses).  However, as a lay person, he is not competent to provide a medical opinion that he incurred a "heart attack," or has IHD, in the absence of supporting medical evidence.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer). 

Accordingly, the Board finds that the preponderance of the evidence is against the claim, and the appeal must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

2.  Claim for service connection for migraine headaches

There is no record that the Veteran reported or sought treatment for migraine headaches in service.  The October 1992 separation examination reflects that the Veteran reported headaches.  There is a notation that the Veteran had defective visual acuity and reported that he had been told he might need glasses.

There is no record that the Veteran was treated for headaches, a headache disorder, or migraine headaches, after service.  Lengthy VA treatment records and VA examination reports reflect no history of or diagnosis of a headache disorder or migraine headaches.  The Veteran's treating private provider,  GBN, MD, stated in a July 2013 report, that the Veteran had "severe headaches 2º [secondary] to chr[onic] sinusitis."  

The Veteran is not seeking service connection for sinusitis, but rather, for a headache disability, to include migraine headaches.  As the Veteran's headaches have been medically attributed to chronic sinusitis, and service connection is not in effect for sinusitis, the evidence linking the Veteran's current headaches to sinusitis is very unfavorable.  Although the Veteran did report headaches at his separation examination, the symptoms were attributed to defective visual acuity.  Defective visual acuity is not a disability for which service connection may be granted (except in limited circumstances not present in this case).  

There is no evidence that the Veteran had a headache disorder or migraine headaches in service.  The Veteran's current headaches are linked to sinusitis.  Since service connection is not in effect for sinusitis, and headaches or migraine headaches may not be presumed service-connected, the claim for service connection for headaches or migraine headaches cannot be granted under any theory of service connection.  The claim must be denied.

3.  Claim for service connection for leukemia or MDS

The Veteran's service treatment records reveal that glucose-6-phosphate dehydrogenase deficiency (G6PD deficiency) was found on laboratory examination during the Veteran's serivce.  G6PD is defined as "the most common inborn error of metabolism," causing varying degrees of hemolytic anemia to millions of people around the world.  G6PD deficiency is closely linked to favism, a disorder characterized by hemolytic anemia after consumption of fava or broad beans.  Dorland's Illustrated Medical Dictionary 801 (31st ed. 2007).  

However, there is no record that the Veteran had leukemia or myelodysplasia in service.  The available records of the Veteran's 1988 treatment following GI bleeding reflect that the Veteran required intravenous fluids, but do not document that he required blood transfusion.  The October 1992 service separation examination discloses no diagnosis of leukemia, myelodysplasia, or other disorder of the blood or bone marrow.  

The Veteran contends that service connection should be granted because the Veteran required blood transfusions during service, and has required blood transfusion since service.  See Veteran's November 2008 Notice of Disagreement, received by VA in December 2008.  Given this continuity of treatment, the Veteran contends that he is entitled to service connection.  

The Veteran's initial VA treatment records dated in 2007 establish that the Veteran's hemoglobin and hematocrit were normal, although the red blood cell count was low.  The Veteran did not provide a history of anemia, although he did report hyperkalemia (low potassium).  However, laboratory examination of the Veteran's blood in May 2008 showed a clinically significant drop in the Veteran's hemoglobin and hematocrit, and a diagnosis of anemia was assigned.  Other abnormalities shown by the laboratory examinations also resulted in a suspicion that the Veteran might have multiple myeloma.  After further evaluation, including bone marrow evaluation, a diagnosis of myelodysplasia syndrome was assigned.  

For purposes of information, the Board notes that myelodysplastic syndrome is defined as a group of bone marrow disorders of varying duration which usually precede the development of leukemia.  Dorland's Illustrated Medical Dictionary 1238 (31st ed. 2007).  VA treatment notes dated in 2010 through February 2013 reflect that the Veteran's myelodysplasia was stable with treatment.  Diagnoses of myelodysplasia and monoclonal gammopathy (disturbed immunoglobin synthesis) were assigned, but no diagnosis of leukemia is noted.  The Veteran's contention that he has been told that he may develop leukemia is credible.  However, he does not currently have a diagnosis of leukemia, so no presumption of service connection applicable to leukemia is applicable.  

There is no evidence, other than the Veteran's unsupported lay belief, that myelodyplasia diagnosed in 2008 was manifested prior to the Veteran's 1992 service sepration or chronically thereafter.  The Veteran contends that myelodyspasia syndrome was manifested in service, because he had anemia and required blood transfusions in service and has again required blood transfusions post-service.  However, the medical evidence clearly establishes that, to the extent that the Veteran had anemia in service, the identified causes were GI bleeding or a hereditary enzyme disorder.  The Veteran's current myelodysplasia syndrome is not a gastrointestinal ulcer or an enzyme deficiency.  The fact that both a GI ulcer myelodysplasia syndrome may be manifested by anemia does not constitute "continuity of symptomatology," since anemia is not defined as a chronic disorder under 38 C.F.R. § 3.309.  A blood transfusion is a treatment of an acute nature.  There is no evidence in service or after service that the Veteran required ongoing blood transfusions.  The fact that the Veteran may have required acute blood transfusion in service and acute blood transfusion after service does not, in and of itself, establish "continuity of treatment" where there the treatment was in service prior to 1992 and post-service treatment began in May 2008.   

The Veteran's lay belief that myelodysplasia was manifested in service, such as by anemia or treatment with blood transfusions, is not competent or probative evidence to establish that anemia or treatment with blood transfusions in service establishes that myelodysplasia was present in service, in the absence of supporting medical evidence.  The Veteran's lay belief that myelodysplasia diagnosed in 2008 has been chronic and continuous since his service discharge in 1992 is not supported by medical evidence, nor has the Veteran submitted any evidence other than his testimony to support  that belief.  

There is no record that any provider has suggested or suspected that current myelodysplasia was manifested during or incurred during or as a result of the Veteran's service.  Service connection for myelodysplasia is not authorized under any presumption of service connection.  38 U.S.C.A. § 1101, 1116.  

Finally, the Veteran has not presented competent medical or lay evidence or medical treatise information to support a contention that myelodysplasia was manifested during or is causally related to his military service.  To the extent that the Veteran may allege such relationship, the Board finds that, while he is competent to report about specific symptoms or problems during service and after his discharge, as a lay person, he is not competent to provide a medical opinion as to the etiology of or onset of myelodysplasia.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  

Accordingly, the Board finds that the preponderance of the evidence is against the claim, and the appeal must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

4.  Withdrawal of claim for service connection for psychiatric disability other than PTSD

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2013).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c) (2013).

At a March 2014 videoconference hearing before the undersigned, the Veteran withdrew from consideration the claim for service connection for an acquired psychiatric disorder other than PTSD.  See Tr. at 2.  As the Veteran has withdrawn his appeal as to that issue, there remain no allegations of errors of fact or law for consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on the issue, and it is dismissed without prejudice.


ORDER

The appeal for service connection for a heart attack (myocardial infarction) or residuals, or for IHD, is denied.

The appeal for service connection for migraine headaches or a headache disability is denied.

The appeal for MDS, to include leukemia, is denied.

The appeal for service connection for an acquired psychiatric disability other than PTSD is dismissed.  
REMAND

The examiner who conducted the May 2009 VA examination did not discuss whether changes in the Veteran's left ear hearing during service were clinically significant.  Rather, the examiner noted only that the Veteran's left ear hearing acuity was within the definition of normal hearing for VA purposes on separation examination.  The examiner stated that that the Veteran's current left ear hearing loss was unrelated to his service, as his hearing was normal at the time of service separation in 1992, but did not address the fact that the Veteran's hearing at induction and separation were not the same.  The Veteran contends that his left ear hearing loss must be due to his service because he was an aviation mortarsmith, so he was always on the flight line and exposed to noise.  March 2014 Videoconference Hearing Transcript (Tr.) at 11-13.  The Veteran contends that, since his left ear hearing loss is worse than his right ear hearing loss, for which service connection has been granted, he should also be granted service connection for left ear hearing loss.  An addendum to the prior hearing examination report is required to address the contentions made by the Veteran and his representative.  

Accordingly, the case is REMANDED for the following action:

1.  The examiner who conducted VA examination in 2009, if available, should be asked to provide an addendum to that report, or another reviewer may be asked to address the following:

Please compare the Veteran's left ear hearing acuity in 1992, at separation, with his hearing acuity on induction.  Then, provide an opinion as to whether the changes in the Veteran's left ear hearing acuity during service were clinically significant.  Provide an updated opinion as to the likelihood that current left ear hearing loss was incurred during or as a result of service, or hazardous noise exposure therein.  State whether it is at least as likely as not that left ear hearing loss may be linked to the Veteran's service.  
The medical basis for all opinions expressed should be discussed for the record.  It would be helpful if the examiner, in expressing his or her opinion, would use the language "likely," "unlikely" or "at least as likely as not."  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.

2.  Then, readjudicate the claim on appeal.  If such action does not resolve the appeal, a supplemental statement of the case should be issued to the appellant and her representative.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


